STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1124
VERSUS

LEONARD BLACKBURN SEPTEMBER 22, 2022
In Re: Leonard Blackburn, applying for supervisory writs,

22nd Judicial District Court, Parish of Washington,
Nos. 21-CR3-1466989, 21-CR3-147085, 21-CR3-146990.

 

BEFORE : McDONALD, MCCLENDON, AND HOLDRIDGE, Ju.

WRIT DENIED AS MOOT. The records of the Washington Parish
Clerk of Court’s Office reflect that the district court acted on

relator’s motion for production of documents on September 8,
2022.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

Ace!)

DEPUTY CLERK OF COURT
FOR THE COURT